99 F.3d 1141
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
Ralph E. WILLIAMS, Jr., Plaintiff-Appellant,v.CHATTANOOGA AREA REGIONAL TRANSPORTATION AUTHORITY;  TomDugan;  Art Barnes;  Amalgamated Transit Union,Local 1212;  Gale Chambers, Defendants-Appellees.

No. 96-5096.
United States Court of Appeals, Sixth Circuit.
Oct. 16, 1996.
Before:  BOGGS, NORRIS, and GIBSON*, Circuit Judges.

ORDER

1
Ralph E. Williams, Jr., proceeding pro se, appeals a district court order denying his motion to proceed in the district court in forma pauperis under 28 U.S.C. § 1915(a).  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
In his affidavit in support of his application to proceed in forma pauperis, Williams stated that he had filed a civil action against the Chattanooga Area Regional Transportation Authority and other defendants, pursuant to Title VII, on the basis that he was being harassed at his place of employment.  Upon review of Williams's application, the district court concluded that the plaintiff was not entitled to in forma pauperis status, but the court allowed Williams to pay the $120 filing fee in six monthly installments, beginning January 12, 1996.  In his timely appeal, Williams argues that the district court ignored his "financial state," specifically that he had filed for Chapter 13 bankruptcy and that he "pays hundreds of dollars in monthly child support payments."


3
Upon review, we conclude that the district court did not abuse its discretion in denying the plaintiff's motion for in forma pauperis status.  See Phipps v. King, 866 F.2d 824, 825 (6th Cir.1988).  In light of the district court's thorough explanation for its decision, and the amount of Williams's monthly income, the district court properly ordered Williams to pay the full filing fee in monthly installments over six months.


4
Accordingly, the district court's order is affirmed.  Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable John R. Gibson, Circuit Judge,
United States Court of Appeals for the Eighth Circuit, sitting by designation.